Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 16 November 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Nov. 16. 1792.

Congress have not yet entered into any important business. An attempt has been made to give further extent to the influence of the Executive over the legislature, by permitting the heads of departments to attend the house and explain their measures vivâ voce. But it was negatived by a majority of 35. to 11. which gives us some hope of an increase to the republican vote. However no trying question enables us yet to judge, nor indeed is there reason to expect from this Congress many instances of conversion tho’ some will probably have been effected by the expression of the public sentiment in the late election. For as far as we have heard the event has been generally in favor of republican and against the aristocratical candidates. In this state the election has been triumphantly carried by the republicans; their antagonists having got but 2. out of 11. members. And the vote of this state can generally turn the balance. Freneau’s paper is getting into Massachusets under the patronage of Hancock and Sam Adams, and Mr. Ames, the colossus of the monocrats and paper men, will either be left out or hard run. The people of that state are republican; but hitherto they have heard nothing but The hymns and lauds chaunted by Fenno.—My love to my dear Martha and am Dear Sir yours affectionately

Th: Jefferson

